*804The defendant was convicted of both felony murder (Penal Law § 125.25 [3]) and depraved indifference murder (Penal Law § 125.25 [2]). The defendant’s legal insufficiency claim as to depraved indifference murder is unpreserved for appellate review since he did not object with the necessary specificity at trial (see e.g. People v Ferraro, 49 AD3d 550, 551 [2008]; People v Fields, 37 AD3d 733 [2007]). We nonetheless reach the issue pursuant to our interest of justice jurisdiction and conclude, as the People correctly concede, that the evidence was legally insufficient to support the defendant’s conviction of depraved indifference murder (see People v Feingold, 7 NY3d 288, 296 [2006]; People v Payne, 3 NY3d 266, 271 [2004]; People v Hawthorne, 35 AD3d 499 [2006]).
The defendant’s remaining contentions are without merit. Rivera, J.P., Angiolillo, Eng and Belen, JJ., concur.